DETAILED ACTION
This action is responsive to the application No. 16/772,360 filed on June 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This is responsive to the application filed on 06/12/2020.  Accordingly, pending in this Office action are claims 1-13.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Chau (US 2009/0111061).

Regarding Claim 1, Serikawa (see, e.g., Fig. 1), teaches a method for manufacturing a microlens, comprising:
providing a carrier (Substrate),
applying a resist layer (Lift-off mask) on the carrier (Substrate),
forming an opening in the resist layer (Lift-off mask), the carrier (Substrate) being uncovered in the opening,
depositing a lens material (Sputtered film), thus forming a lens  (see, e.g., Figs. 1-2) on the carrier (Substrate) in the opening, and
removing the resist layer (Lift-off mask) (see, e.g., pg. 248, left column, description of Fig. 4).
Serikawa is silent with respect to the claim limitation that the opening has an overhanging or re-entrant sidewall in the resist layer.
Chau (see, e.g., Figs. 3a-3d, 4a-4d), in similar manufacturing processes to those of Serikawa, on the other hand, teaches forming an opening 302 with an overhanging or re-entrant sidewall 307/308 in the resist layer 310 to facilitate subsequent metal liftoff (see, e.g., par. 0007).


Regarding Claim 2, Serikawa and Chau teach all aspects of claim 1.  Chau (see, e.g., Figs. 3a-3d, 41-4d), teaches that the resist layer comprises a negative photoresist (see, e.g., par. 0008).

Regarding Claim 3, Serikawa and Chau teach all aspects of claim 1.  Chau (see, e.g., Figs. 3a-3d, 41-4d), teaches that the overhanging or re-entrant sidewall 307/308 is formed to comprise at least one step, which provides different widths (w1, w2, w3, w4) of the opening in regions of different depths (d1, d2, d3, d4) of the resist layer 310 (see, e.g., Fig. 3b).

Regarding Claim 4, Serikawa and Chau teach all aspects of claim 3.  Chau (see, e.g., Figs. 3a-3d, 41-4d), teaches that the overhanging or re-entrant sidewall is formed to comprise a plurality of steps (see, e.g., Fig. 3b).

Regarding Claim 6, Serikawa and Chau teach all aspects of claim 1.  Serikawa (see, e.g., Fig. 1), teaches that the lens material is deposited by sputtering (see, e.g., pg. 246, left column, Introduction).

Regarding Claim 7, Serikawa and Chau teach all aspects of claim 1.  Serikawa (see, e.g., Fig. 1), teaches that the lens material is an inorganic material (i.e., SiO2, see, e.g., pg. 246, left column, Introduction).

Regarding Claim 12, Serikawa and Chau teach all aspects of claim 1.  Serikawa (see, e.g., Fig. 1), teaches that the lens material comprises at least one oxide selected from the group consisting of SiO2, HfO2, Nb2O5 and TiO2 (see, e.g., pg. 246, left column, Introduction).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Chau (US 2009/0111061) and further in view of Wu (US 2009/0256056).

Regarding Claim 5, Serikawa and Chau teach all aspects of claim 1.  Serikawa (see, e.g., Fig. 1), teaches that the lens material is deposited by sputtering (see, e.g., pg. 246, Introduction).  Serikawa discloses the claimed invention except for the use of sputtering instead of evaporation.  Wu (see, e.g., par. 0022), on the other hand, teaches that evaporation and sputtering are equivalent methods known in the art.  Therefore, because these deposition methods were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute evaporation for sputtering since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Chau (US 2009/0111061) and further in view of Huang (US 2018/0358397).

Regarding Claim 11, Serikawa and Chau teach all aspects of claim 1.  Serikawa teaches that the lens material comprises SiO2 (see, e.g., pg. 246, Introduction).  Serikawa/Chau do not teach that the lens material comprises an oxide of a metal.
Serikawa discloses the claimed invention except for the use of SiO2 instead of an oxide of a metal for the lens material.  Huang (see, e.g., par. 0024), on the other hand, teaches that TiO2 and SiO2 are equivalent materials known in the art for their use as microlenses.  Therefore, because these microlens materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute TiO2 for SiO2 since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Chau (US 2009/0111061) and further in view of Na (US 2018/0247968).

Regarding Claim 13, Serikawa and Chau teach all aspects of claim 1.  They do not teach that the lens material is amorphous silicon or amorphous germanium.
Na (see, e.g., Fig. 7a), on the other hand, teaches that the lens material of the microlens 722 is amorphous silicon, having a relatively high index of refraction and being relatively transparent in the NIR, making it well suited as a lens material in the NIR and e.g., ToF detection).
It would have been obvious to one of ordinary skill in the art at the time of filing to use an amorphous silicon or amorphous germanium lens material in the process of Serikawa and Chau, as taught by Na, to form a microlens well suited in the NIR and which may be beneficial for applications where selective detection of NIR wavelengths is desired (e.g., ToF detection).

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2002/0125513) in view of Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) and further in view of Chau (US 2009/0111061).

Regarding Claim 1, Inoue (see, e.g., Fig. 3 and annotated Fig. 3), teaches a method for manufacturing a microlens, comprising:
providing a carrier 100.
Inoue does not teach:
applying a resist layer on the carrier,
forming an opening with an overhanging or re-entrant sidewall in the resist layer, the carrier being uncovered in the opening,
depositing a lens material, thus forming a lens on the carrier in the opening, and
removing the resist layer.
Serikawa (see, e.g., Fig. 1), on the other hand, teaches:
applying a resist layer (Lift-off mask) on the carrier (Substrate),
Lift-off mask), the carrier (Substrate) being uncovered in the opening,
depositing a lens material (Sputtered film), thus forming a lens  (see, e.g., Figs. 1-2) on the carrier (Substrate) in the opening, and
removing the resist layer (Lift-off mask) (see, e.g., pg. 248, left column, description of Fig. 4).
Inoue and Serikawa are silent with respect to the claim limitation that the opening has an overhanging or re-entrant sidewall in the resist layer.
Chau (see, e.g., Figs. 3a-3d, 4a-4d), in similar manufacturing processes to those of Serikawa, on the other hand, teaches forming an opening 302 with an overhanging or re-entrant sidewall 307/308 in the resist layer 310 to facilitate subsequent metal liftoff (see, e.g., par. 0007), and Serikawa teaches that lift-off sputter deposition for microlens fabrication has the advantage that microlenses with a wide range of focal length can be made, since the focal length of the microlens is easily controlled by the sputter deposition conditions (see, e.g., pg. 246, left column, Introduction).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the processing steps of Serikawa and Chau to the method of Inoue, to facilitate subsequent liftoff, since lift-off sputter deposition for microlens fabrication has the advantage that microlenses with a wide range of focal length can be made, since the focal length of the microlens is easily controlled by the sputter deposition conditions.

Regarding Claim 8, Inoue, Serikawa and Chau teach all aspects of claim 1.  Inoue (see, e.g., Fig. 3 and annotated Fig. 3), teaches that the carrier 100 comprises a 30/31 and a dielectric DL on the semiconductor substrate 30/31, and Chau (see, e.g., Figs. 3a-3d, 4a-4d) , teaches applying the resist on the layers above the substrate (i.e., dielectric layer DL of Inoue).  

Regarding Claim 9, Inoue, Serikawa and Chau teach all aspects of claim 8.  Inoue (see, e.g., Fig. 3 and annotated Fig. 3), teaches that the dielectric DL comprises an intermetal dielectric IMD, in which metal layers ML are embedded.  

Regarding Claim 10, Inoue, Serikawa and Chau teach all aspects of claim 9.  Inoue (see, e.g., Fig. 3 and annotated Fig. 3), teaches that the dielectric DL further comprises a passivation layer 39, which is formed on or in the intermetal dielectric IMD, the lens 40 being formed above an opening OP of the passivation layer 39.  

    PNG
    media_image1.png
    442
    762
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814